Citation Nr: 0335132	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  98-16 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Private doctor


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
entitlement to the benefit sought.  

The case was previously before the Board in November 2000, at 
which time it was Remanded to complete additional 
development.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The preponderance of the evidence is against the veteran 
having experienced the claimed stressors in combat.

3.  The record does not reflect the presence of a verified 
stressor.

4. The evidence does not reflect that the veteran sustained a 
PTSD-precipitating stressor during the course of his military 
service.




CONCLUSION OF LAW

Post traumatic stress disorder (PTSD) was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO as 
reflected by correspondence issued in August 2001 and October 
2002 as well as the Supplemental Statement of the Case of 
October 2002.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a recent VA medical examination and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

For service connection to be awarded for post-traumatic 
stress disorder (PTSD), three elements must be present 
according to 38 C.F.R. § 3.304(f):  (1) a current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and the claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  Moreau v. 
Brown, 9 Vet. App. 389 (1996)

As to the stressor element under §3.304(f), the evidence 
necessary to establish the occurrence of a recognizable 
stressor during service varies depending on whether or not 
the veteran was "engaged in combat with the enemy."  West v. 
Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to 
"make specific findings of fact as to whether or not the 
veteran was engaged in combat with the enemy and, if so, 
whether the claimed stressor is related to such combat."  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1996).  If the claimed 
stressor is not combat related, "the veteran's lay testimony 
regarding [an] in-service stressors is insufficient, standing 
alone, to establish service connection and must be 
corroborated by "credible evidence," Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

The veteran served in the Republic of Vietnam during the 
Vietnam Era from March 1967 to March 1968, during which time 
his military occupational specialty was ammunition storage 
specialist.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
The record does not support any such awards, and, given his 
occupational specialty as contrasted with that of a combat 
infantryman, the record does not support that he was engaged 
in combat.

After the veteran filed his claim for service connection for 
PTSD in January 1997, the RO requested that he provide 
information about the stressors to which he claims to have 
been exposed, and other information which might aid in 
verifying such stressors.  The veteran responded in August 
1997 that he did not remember the unit in which he served.  
Without specifying where and when, he asserted that he had 
come under attack from mortar and rifle fire and had seen 
casualties.  He also claimed that about 10 days before he 
left Vietnam, his convoy was attacked in an ambush.

Because there was some evidence supporting a diagnosis of 
PTSD, the Board remanded the case for additional development, 
to include affording the veteran an additional opportunity to 
provide more detail as to his claimed stressors.  The veteran 
failed to respond to the August 2001 request for additional 
stressor information.

The veteran has presented evidence that he has PTSD.  Some 
such medical evidence notes onset of civilian job related 
severe clinical depression and provides only faltering 
support as to the presence of PTSD, resting on history 
provided by persons other than the veteran.  See e.g. March 
1997 psychiatric evaluation.  Moreover, his symptoms have 
also been diagnosed as depressive disorder, not otherwise 
specified, anxiety disorder, and malingering.

In addition, the veteran was afforded a March 2002 VA 
psychiatric examination.  He admitted to the examiner in that 
context that he was never exposed to any incident in which he 
suffered extreme fear or panic.  The examiner noted only 
"vague, superficial and unspecific evidence . . . of 
traumatic events" in service.  The examiner also noted the 
absence of "other DSM-IV criteria for [PTSD] such as 
avoidance, and numbing disillusionment, demoralization, and 
trauma re-experiences."  The examination failed to produce a 
diagnosis of PTSD.

In this case, the veteran has not provided information in 
sufficient detail that is capable of verification.  
Accordingly, a stressor cannot be verified.  Moreover, and 
independent of the foregoing, the Board considers the March 
2002 VA examination more probative as to whether the veteran 
even suffers from PTSD.  The Board reaches this conclusion on 
the basis of the fact that the examination is more focused on 
the identification of the claimed disorder and notes the 
conspicuous absence of requisite criteria to support the 
presence of the claimed disability.  That examination report 
is more reasoned than other medical evidence purporting to 
establish the presence of the claimed disorder.  The claim, 
therefore, also fails on the requisite prong of a current 
medical diagnosis of PTSD.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to PTSD.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).  


ORDER

Entitlement to service connection for PTSD is denied. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

